 SAMERIC CORP()RATIO() NSameric Corporation and International Alliance ofTheatrical Stage Employees and Motion PictureOperators of the United States and Canada,Local 418. Cases 4-CA-10478 and 4-C.A-10860November 18, 1980DECISION AND ORDERBY CHAIRMAN FANNING .-\NI) MIMBIFRSJILNKINS AND ZIMMI RMANXOn July 18, 1980, Administrative Law JudgeJoel A. Harmatz issued the attached Decision inthis proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings. and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified herein.'ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge, as modi-fied below, and hereby orders that the Respondent,Sameric Corporation, Pennsauken, New Jersey, itsofficers, agents, successors, and assigns, shall takethe action set forth in the said recommendedOrder, as so modified:1. Substitute the following for paragraph (b):"(b) In any other manner interfering with, re-straining, or coercing its employees in the exerciseI The Adnimllirative Las" Judge included a larrlu cease-aid-desistprro'siin in hi, reco mmended Order, hut a hbl ad pro lo ionl il hi rnioliceIn 11lk(Inn l I'od, Inc, 242 NI. R 1357 I179), the lBoard held hat abroad order is arrated here a respondent I shoi lIi to have a procliN-Ilt I violate the Act. or has engaged i Iuch egregious or widespreadmiscolnduct a t dcmlonstrale a general dirteg:ild for the employces' full-dartinial st ,at orir rightI' We firld. a thile Adlrllnistratls e Lau Jdg appeared ito do in ec -. that thihs ase falls ito that category) 'We tlhertfiore cnform the recommended Order ti the turdingl of the notice appecrldd to the dininistrative law Judge', )ecisioll h suhstitulillg ihroad csi-and-de,ll proslsiron for the lialro", orleThe Administrative aw Judge neglected to order thalt lcmentNewrmanl and Alhert Cook be made wkhole fr loss oif earnings as a resultof their rarnsfer u.c aInlend the rcommlnitded Order It include suchrclicl antd tonformi lie notice acciirdirgli ilackpal, and interest thereotnshall he computed in the maniner prescribed in I-' U 14 l/wlorth Co(mpav,9(1 NlRB 281 (I1), ad lurid S,/ C'(rrprlsiol. 231 NRBI 651(977) Sec. greraly l i'/mhiing 11calln ( 18 N R13 71t,(l1962) MSliher Jikilns wn d ton mpul tt erest IS e backpa ill ar-co rdancc u ilh his dissenl O/vnlpiu A-firt ul (rpwruclirsn, 250( NI RB 14i ( 1980)of the rights guaranteed them in Section 7 of theAct."2. Insert the following as paragraph 2(b) and re-letter the subsequent paragraphs accordingly:"(b) Make Clement Newman and Albert Cookwhole for any of earnings or other benefits eachmay have suffered as a of his transfer, by payinghim a sum equal to what he have earned absent theunfair labor practice, less any net interim earnings,plus interest."3. Substitute the attached notice for that of theAdministrative Law Judge.APPENDIXNo I ic To EMIuI Ol lSPOSTiD BY ORDIR OI- I Hi:NATIONA\I LABOR RI I.I'IONS BOARDAn Agency of the United States GovernmentWI- Will Nor discourage membership in, oractivities on behalf of, International Allianceof Theatrical Stage Employees and MotionPicture Operators of the United States andCanada, Local 418. by transferring employees,eliminating their shift, or promoting them tosupervisor, nor will we in any other mannerdiscriminiate with regard to hire and tenure ofemployment, or any term and condition of em-ployment, because employees engage in unionactivity.Wl v1i.i NO i any other manner interferewith, restrain, or coerce any employee in theexercise of the rights guaranteed by Section 7of the National Labor Relations Act.WIL wl.l restore the projectionist jobs atour Pennsauken Theater Complex as they ex-isted on September 6, 1979.WI: wi.i. offer to Clement Newman andAlbert Cook immediate and full reinstatementto their former jobs, without prejudice to theirseniority or other rights and privileges, andmake them whole for any loss of earnings orother benefits each may have suffered from thetime of his transfer to the time of his reinstate-ment at the Pennsauken, New Jersey, theater,less net earnings during that period, plus inter-est.WL WIL., upon request, bargain with Inter-national Alliance of Theatrical Stage Employ-ees and Motion Picture Operators of theUnited States and Canada, Local 418, as theexclusive bargaining representative of all em-ployees in the appropriate unit defined belowwith respect to rates of pay, wages, hours ofemployment, and other terms and conditionsof employment and, if an understanding is253 NLRB No. 43345 ) DECISIONS )1: NATIO()NAL I.AB()R R IAI()NS I()Akl)reached, embody such understanding in asigned agreement. The appropriate bargainingunit is:All projection employees employed at thePennsauken, New Jersey, facility excludingguards and supervisors as defined in the Act.SAMIERIC CORPORATIONDECISIONS IAIIMINI ()O I I111 CASIJOI A. H[ARMAI/. Administrative Law Judge: Thisproceeding was heard before me in Philadelphia, I'enn-sylvania. on April 2, 1980), on an original unfair laborpractice charge filed on September 10, 1979, and a coni-plaint issued on March 12, 1980, which, as amended. al-leged that Respondent violated Section 8(a)(3) and (1) ofthe Act by the transfer of employee Clement ENewman, by the layoff of employee Albert Cook, and hbythe promotion of Newman to a supervisory position. allbecause the Union sought to represent Cook andNewman. The complaint further alleged that said unfairlabor practices were "so serious and substantial ...as towarrant the entry of a remedial order requiring Respond-ent ...to recognize and bargain with the Union .In its duly filed answer, Respondent denied that anyunfair labor practices were committed. After the close ofthe hearing, briefs were filed on behalf of the GeneralCounsel, the Charging Party, and Respondent.Upon the entire record in this proceeding, includingmy opportunity directly to observe the witnesses whiletestifying and their demeanor, and upon consideration ofthe post-hearing briefs, it is hereby found as follows:FINI)INCS Ot FAC'I1. JURISI)ICTIO NRespondent is a Pennsylvania corporation, engaged inthe public presentation of motion pictures from varioustheaters located in Pennsylvania, Delaware, and NewJersey. During the year preceding issuance of the com-plaint, Respondent in the course and conduct of said op-eration grossed in excess of $500,000, and purchased,leased, or received films or other merchandise and equip-ment valued il excess of $50,000 which originated fromoutside the Commonwealth of Pennsylvania and theState of New Jersey.The complaint alleges, the answer admits, and I findthat Respondent is, and has been at all times materialherein, an employer engaged in commmerce within themeaning of Section 2(2), (6), and (7) of the Act.1. Tl .L ABOR OR(iANIZAIION INVOI.V.l)The complaint alleges, the answer admits, and I findthat International Alliance of Theatrical Stage Employ-ees and Motion Picture Operators of the United Statesand Canada, Local 418, herein called the Union, is, andhas been at all times material herein, a labor organizationwithin the meaning of Section 2(5) of the Act.111. ItI A T.(;I.I) NI AIR ABOR RA(T I I(ISA. Ihe lvstuesThe critical issue i this proceeding relates to whetherRespondeit egaged i independent uinfair labor prac-tices of sufficient gravit to justify a remedial order pur-suant to .L.lR.B. .Gisscl PackinRg Co.. Inc.. 395 US.575 (1969) requiring Respondent to recognize and bar-gain with the Union as exclusive representative of theIwo projectionists at its P'ennsauken, New Jersey, theatercomplex.The request for such relief is founded on allegationsthat Respondent shortly after discovery of union activi-ty, embarked on all effort to destroy the two-man unit,first by the transfer of Clement Ncwman, the full-timeprojectionist at that location. The unlawful campaign toassure against organization was allegedly furthered whenRespondent subsequently laid off Albert Cook, New-man's relief man and the only other employee in the unitand then subsequetly restored Newman to Pennsauken,.but witlh supervisory authority sufficient lo placeNewman in an excluded category. Respondent defendsorn grounds that the General Counsel has failed to provea proscribed motivation and that treatment of Newmanand Cook was based on the exercise of business judge-ment uninfluenced by union considerations.13. BackgroundRespondent operates a chain of motion picture theatersin P'ennsylvania, New Jersey, and Delaware. Many aremultiscreen opera, ions. William Sarris, Respondent's di-rector of operators, is entrusted with overall operatingresponsibility. lie oversees seven division managers,whose authority is tailored to geographic districts. Theinstant proceeding involves two separate facilities-theEric Pennsauken Theater, which is a three-screen oper-ation conducted in two separate, but apparently adjoin-ing buildings, and the Black Horse Pike Drive-in, hereinreferred to as the Drive-li. Both the Drive-In and thePennsauken theater are located in Respondent's SouthNew Jersey district, which is under the supervision ofDivision Manager Eugene Sussman.At the Pennsauken complex some 12 employees areengaged in the performance of a variety of theater relat-ed functions. At the time of the events given rise to thisproceeding, none were covered by a collective-bargain-ing agreement or represented by any labor organization.However, the record includes some indication that atone time the Union represented projectionists at that lo-cation.On August 23, 1979,2 Clement Newman, a full-timeemployee, assigned to the Pennsauken location, with re-sponsibility for projection booth operations, and his reliefman, Albert Cook, signed a designation, stating as fol-lows:We the following operator employees of SamericCorporation, Pennsauken Theater, Pennsauken,Appr)iim;llcl, I() scrcls arr ill.cd al 65 diffrcnt locatiionsv All Jtres refer m 1979, unless olhlcv,,is idicated346 SAMIERIC CRIP()RAI I()NNew Jersey. designalte Motion P'ictures l.ocal 418 torepresent us for purposes of negotialting wageshours and conditions under the National l.ahor Re-lations Act, as amended.O()n August 2. 197, a petition was filed by said LUnion ilCase 4-RC 13824. seeking all election il a Ullit of "allprojection employees"' at that location. he number ofemployees ill tile unit was designated therei ;its "2.":'"With knowledge that organization activity was under-way at Pennsaukei, Respondent, o September 6. trails-ferred New\;rnan to the I)rive-lln Thereafter. il carly De-ceiber. Cook rh ( hiad rclieLed Newmanli olnc shift perweek since MaN 1977. w;s inllormed that his services inthat regard were terminated. At this point, the specificemployees sought in the petitlion were no longer engalgedat the Pennsaukenl facilit) Later, on December 23,Ne nlaln Las reassiglled to te iPIennsaukeln theater. butwith additional authority rendering him a supcrvisorwithin the meaning of the Act.C C onelulidnr Islndings1. IThe alleged discrininationa. 1ih Iranst'r /N .'(i ut1Prior to th eents here ils issue, Newnk an had workedfor the Respondent off andi on dating back to 1969. Since1972, Newsman. except for one interv;al. worked exclu-sivcely at Pennsauken. Thus, on January 14, 1976,Newman was shot ini the course of a robbery at that lo-cation. Following a period of recuperltion and a brief as-signment as a relief man, Newman returned to Pennlsau-ken where he worked continuousIy until transferred oilSeptember 6, 1979. At the inception of his assignment toPennsauken, Newman was formallyv classified as "man-ager-operator." As such, Newman had the authority tohire and fire and was responsible for all operations in-cluding projection, ticket sales. cash handling, deposiling,and the preparation and filing of reports.4On May 30. 1977, however, an expansion at Pennsau-ken produced a significant change in Newman's status.O()n that date, one of the theaters was "twinned, convert-ing the two buildings into a three-screen operation. Con-temporaneous therewith on instruction from his divisionmanager, Newman's duties were limited almost entirelyto those of a projectionist. The balance of the theater'soperation was handled by another manager, also assignedpermanently to Pennsauken. Thereafter, Newman neitherpossessed nor exercised authority to discipline, hire, fire,handle receipts, or engage in any of the other functions.which are referred to as "first floor" theater operations.5:' See G C Exh 34 The prehearlng affidavit of SarriN indicales that during this periodNewman was "in charge lf one of Ih two huldings , a that localionSee GC Exh. 2, p I" Respondent's iontention that hetween May 1977 and Seplember .1979. New;man was a supervisor withim the meaning of Sec. 2 11) of tIhAct. is lacking n nlerit hough classlfied as a manager-opcratorl" Nc-man', dutecs during that time framle werc lnilitd essen ialll to het mlanllloperalion f prilecilln equiplrnlI he on nly evidelce thi h;l h prfkornmedwork ousidte of the protiectlln hooths .as limited to hls iccasintal aissistance in he handhing if large crw d of patirons. acl ili5 i hilch ha;rdNtIndicativc if uperlsiory siaus Furthermore. allhough N man (dil()Oi September 6, New ialn's 7-year assignnlent toItnnsaukelLn ended ,ith his transftcr to the )ric-ll. 1ib'sar of background it is oted that N,,itlal's cllplo -nlitll \il RKcspondenlt lad includetl d a spill ts mnlllager ot'it drive-inl theater. roml tlis, and his utside cnlplovnileniwtitl a nIllinenanllce contracter which se'rviced drive-ir s,Ne nar:ln \tas reputed to have considerabl e abilit \vitllrespect to that type of operation. In Miy I 7i.Sarrisx\ias promoted from tdivisicii nlSillagner t dirCtor o opcr-ations. Iln his ne , ciapacit. he was O(OliI tlo liscovr thiltconditions ilat thel B3lack Horse Pikc l)ri\c-In \vre i astate of dleteriorationIli late June, Ne'Amall joinied Sarris. at tih lttcr's r e-qucst, i a isit t that site. Nerninll dtcscribed hlt lihohtelrCd as follw\s: .. Ihc [[)rix-In] \ais going topot just going dov tl hill the nllager there jlUstdidn't see like he cared " cWhe Ncrew ntl a rcrtedl itiSarris Ihat something had to h done ahoit con(litions Iatthe I)ri\-ln, Sarris asked Newman if Ie as iitcrstedini managing tlhe )ri\-ln Nc\main replied Ill t Icga-tivc. Sarris then requested that N ktiini thilnk athoullt it.but the latter responded: "It don't dio no godi t thinkabotit it ..I don't , ali it. 1J[IIc\ir. Nte\ lua didsubs -ucrutitl agree to think it oxer.';itdllllt ilJi i11 o e, si h ; ,li oljd c)O lci .11 ill '[ipl,\ct'%\hol hti lit..-'.l\1111I;c111ni 't \ -it rl r II ti'CI.t 'l 1 t'1 T\11 r1'I tIIrIiit )lll rl i;l st 1I.11'\II lll t L tftl Fill i aftiol ,-t "'t1 tn1 'i " I Ira ll.N'ktn.Il'\ I1In 1 allnll , ., II 11 m ton}Ilt nlit to lrole'll( l V<'t''l , ,1% plr ilatlt 10) Irlxt rllk ll trwll it, dl',1i1 Iil/li.lgit \% is' tlltl iC It' h.'-l Is iai,,i. \n .t 1.11FH 111.1i Nit% I11Ii \li1Itic' lte'' d Ito 11 IIh tlllIl 1n Thr,,l- h ., pcrs-ll .irr ilfillr , it ll l 21t t1.1'cit'\*1. , n 11 1 til a I , h ' IF III I, llal ,l I I I It 1 Ii Tc.;l r \ llll l r 1, } .it 11 .II 1 i;iolger1'fill t llh rsl h .i i I sttI-jn l rl 1 l Illi lllf liltl eltal It aN .lr; ili hcl1iplltnt a1l XLIpL'r iSlD \ :mIt'lwrl i, I dIId 1l1 hClt'C Sarlls. %11l st,i ,I 11h1TciiJ', Ill 'ltltinillC I 1 (iiiiss \ sh 11 -11 h C\ciii trolil t Ilhtl r 1',loils, 1tills )t'L'I'OI, 11Do.1 hi, ao1 ,iIon? 'd,lS rcplclLt ol,11h arglwrlltlll. ,Mid'st1t-sretlrlg tesillr lll. sh, t 'll i, li tr i1ef a ax lI. \%ts rdt(luiCt l l 1 11c 'lie IrupltllsiJbJle or 111, iiltefilillrr t rioni, eslilt or b tt \,t iI r'th pu 'l 1,tepCLIiiCs i f he irnclln ,lidlaC- k tli. 11 .n l till in. all ll ti 1 Iii ,l, s hl h1l) S lis iouiJ l utC he trlni alarc it iN all cato llfn rCspo 1lh ili dl at t' IIII111lk ldilintg hack to 977 A that time. Sarrls was dlslon llminrager ha.se illtaTrihburg. ilatilg r-,pons,ihi]llt fr theattrs In upstalce t)ittrls tiliiaNot oil d I prfcr he LtilmlnOll if Nernman, hut I infer that o ctnversion (i f l)lensiukt.1n It a hrec-,,cren operarion I t, sepatile hbuil-Ings Ill 177, tew Idcrland, ere Imposed oii loca;ll slpeir\,lill tlliclwiarrantd 1i deterTrn atlon l bhy highfr levtel nlalagmenl t hat Pelrtisairkehe manlled h a theatetr nalnager. tl charge of theatelr perations. ai .1prolectinlisl itl il authotiy irl contlectlln wlth the former t1 is n11conclusion Ihal helvten Mav 1977 and Septleilher 6. 197).Nevnulltll 1Iher possetssed nor exerclsed supersisior aulhoriltv Lf B ( I[o.rd.a,Stuie he-utre,. In .221 NLRH 782. 783 (1975). wherei a lidnlaglreproljeclionlsm was foilund It he a upervissor hbased on his tipssesNlon aInd actal;excilise iof authoirils eftclltvetl to recotrinmlend hiring. to grail time offand to directl ellpoycs Inl their work Ctontrary to Respotldetnl. Ihls decisien. while. coneilstlel ltlh the (eneral Cunscl's lnce-sslli thatNewmanl wal ;i supel-isor alfCer )ecember 23. 1979. and that the tlhcrmanagers at the Penllsauken healler. ri name, )aggett andti. his sticcessor.Richard )Davis. held Iha;. same status, that decisio-ln I itapposllte tll rcspec t Ihe slatus if Ne, mall prior to Seprtember t` Insf.ar as thetr Iestimonly Is in contlic .I aiccptr the acoulnt ilNelwman s cer that f Sarris Sarris testified that Nwnman at thal tilnlagreed to accept the transfer hut requested time to Ihik abounl II AIIhough ll wuillnsss re unified in the iew Itlat n Junle theh )rl e-lnneeded tiinedlale atlictriion,. it Is plai Ih:lt hSarris trlade fill tt'ltpl 1tfollow up hi' Jilte CI'Tlersatiln ulth Nc. ian cIitncernlnig 1he I)rlse lluntil Septrbcher (I) Ii NiIan ;agreed It tlic I rains'r. II is Ilbil dbtll 1ilatSarris w, tInt hitc' dct'iat'i util aftc'r Ihe util If tlcido ert ir sCasit-lon iillpeakc hrt rssitgrllrig Nnlari Not also t)tIItII L(tIanilgCtr Siss-.147 DECISIONS OF NATIONAL LABOR RELATIONS BOAkDOn September 6, Sarris informed Newman that hewould be transferred. This took place after Sarris hadlearned that a petition had been filed with respect toPennsauken. Thus, following the June visit to the Drive-In, thevery next conversation concerning the transfer betweenNewman and Sarris did not occur until Thursday, Sep-tember 6. The accounts of Sarris and Newman as to pre-cisely what was said on that occasion while not entirelysymmetrical are substantially so. Under either account,the urgency with which Sarris acted is evident. Thus, ac-cording to the credited account of Newman, he firstlearned that Sarris wanted to speak with him when Dis-trict Manager Sussman informed him of this fact at thePennsauken theater. Sarris, after a brief telephone con-versation with Newman, drove from company headquar-ters to Pennsauken to meet personally with Newman.HUpon his arrival, Newman was informed of Sarris' desireto transfer him to the Drive-In. Newman indicated "Idon't want it." Sarris implored "but we need you downthere ...you are the only one that can straighten itup." Newman rejoined "... there are other people thatcan straighten it up besides me." Sarris disagreed, indi-cating that Newman was the only one qualified, andstated "you are going."Newman ultimately inquired as to whether he wouldbe fired if he refused to go. Sarris said, "yes," going onto ask "are you turning down a transfer?" Newman indi-cated that he was, whereupon Sarris stated "you arefired." At this point, Newman telephoned his wife. Afterthe phone conversation, Sarris told Newman to get Suss-mar's testimony that during that summer he made repeated appeals toSarris and Shapiro, Resplondent's owner. as well, for assistance in bring-ing the Drive-ln up to par7 Sarris, when questioned as t whether he was aware of union activityprior to his decision ir t tranlsfer Newmen. first denied sane, incrediblytestifying that he had decided in June Io effect the transfer his cffort latdeception was plainly undermined by Sussman's testimony that Sairis inthe interim told hini that plans to transfer Newman had been aborted Inany event. Sarris. wher cnfrotled with an inquiry as t whether he hadreceived a telephone call prior 1io September 6 from a Board agent conll-cerning the election petition, testllfied "it is possible but I did ot know,who the peltlitilners were" When confronted with his sworn prehearingaffidavit, he admitted that he had received such a telephone call i ad-vance of the transfer [i addition to this general know ledge of union ac-tivity) Sarris had a basis for suspecting that the prolectionists were thesubject thereof Thus, i Sumeric (orporation, 242 NLRH 1214 (1979), theBoard ordered Respondenl to eecute a contract covering "motion pic-ture machine operators" at its Morristown and Cherry Hill theaters. InJune 1979. Alanl Haus, a business agent of the Union, met with companyrepresentatives concerning compliance with that order Haus testified thatat that meeting he referred iti Pennsauken as among "feslering" prob-lems, and that the straight projection operations there were being per-formed by an individual that "had been a member of our local " Sarriscut off Haus at this point, limiting discussion to the contract issue; theUnion obliged Sarris acknowledged that such a meeting took place, andalso that the Pennsauken theater was mentioned. However, he claims thatthe Unir had mentioned no individuals but simply pointed out that ithad had problems with Sarris' "predecessor" in connlection with that the-ater in the past I credit Haus It is also noteworthy that Board precedentacknowledges that the Union inolved here represents separate units ofprojectionists employed by Respondent in at least three other theaters" Division Manager Sussman testified that it was somewhat unusual forSarris t personally iform an enmployec of a transfer. Normally, suchmanners are relayed by the divisilon manager. Indeed, after transferringNewman Sarris elected to discharge the manager of the Drive-lin Denni-son However, he did not do so personally, but instructed Sussman toinform Dennison.man and Richard Davis, the manager of the Pennsaukencomplex. Sarris did so, and, in their presence, Sarris an-nounced: "I just fired Mr. Newman." As shall be devel-oped more fully below, Newman then referred to a priorconversation with Sussman i which the latter informedNewman that he would not he transferred to the Drive-In that season. Sarris disputed that this could have oc-curred. Newman then asked for 2 weeks before going tothe Drive-In.9Sarris refused the request, and Newmanreceded. Newman accepted the transfer and reported tothe Drive-In the next eveningBy way of defense, it is averred that the transfer ofNewman involved the exercise of business judgment un-influenced by knowledge acquired with respect to theUnion's organizational interest. In this respect, Respond-ent relies entirely on the uncorroborated testimony ofSarris. Assessment thereof, however. against other indis-putable record fact, including testimony of DivisionManager Sussman, leads to the conclusion that the al-leged business justification was so patently false as to en-force, rather than allay, the inference of discriminationurged by the General Counsel herein.Sarris' initial attempt at deception related to insistencethat he decided to transfer Newman in June. Admittedly,however, he had no further communication withNewman concerning the transfer until September 6.During the interim, Division Manager Sussman continu-ously complained to Sarris and Shapiro, Respondent'sowner, concerning the deplorable conditions in theDrive-In. And while the transfer issue remained dor-mant, Sussman in July and August spent 3 weeks at theDrive-In heading an effort by employees drawn fromother theaters to improve physical conditions at that lo-cation. I Yet, by September 6, after union activity had becomemanifest, the transfer issue was revitalized by Sarris withsuch intensity that he would have, and in fact professedto, discharge a longstanding, good employee to enforcethe transfer. As for the timing of this alleged act of busi-ness judgment on September 6, the sole explanation of-fered by Sarris is found in the following excerpt from histestimony:Either the first, second or third day of September, 1took a ride back there again in the morning, againfound conditions bad and decided that was it, and Iwas going to move Clem over.At some pint in this discussion Newman observed an envelope inthe office which Sarris described as being "about the Union wanting toget in Pennsauken .the operators' union wants to get in." Newmanclaims to hatve told Sarris "I want to be Union that is what I want."To this, Sarris responded No, you are taking a transfer or you arefired" Sarris admitted that there was reference Ito an envelope in thisconversation and that Newman stated that the Union was negotiating forhim. tie claims t have responded to this by idicatilg that union mem-bership was his right ad that it had nothing to do with anything else. Hedenied making ally statement to the effect that there would be no unionat Pennsauken. Where in conflict, I credit Newman over Sarris" In addition to the above, in mid-Jul', Richard Dais, the managerof the Driveln, was transferred to Pennsauken as a manager/operator atthat location Hte was replaced at the D)rlve-ln by his foirmer assistantmanager. D)ennison Although mismanagement of the Drive-In hadhecome evident prior to this reshuffing ot' personnel, this event was tob-siously unaccompanied by renewed interest in the transfer of Newman.348 SAMERIC CORPORATIONSuch action at that time is naturally suspect when oneconsiders the fact that outdoor theaters are highly sea-sonal and sustain a dramatic fall off in revenues afterLabor Day when the school year resumes. But any shredof Sarris' credulity surviving his own hedging admissionof this aspect of economic reality was erased by the fur-ther testimony of Sussman. As heretofore indicated, itwas Sussman's responsibility to oversee both the Penn-sauken complex and the Drive-In. While acknowledgingthat conditions at the Drive-In became progressivelyworse during the summer, Sussman testified that he hada conversation with Shapiro, the owner of Respondent,in mid-June in which Shapiro expressed his unhappinesswith the condition of the Drive-In and its "daily gross-es." Shapiro expressed that he wanted Newman to betransferred to the Drive-In and requested that Sussmandiscuss the matter with Newman. Sussman did discussthe matter with Newman, asking if he would accept thetransfer as a personal favor to Shapiro. Newman indicat-ed that as a personal favor to the owners, he wouldoblige. However, because Shapiro was out of town,Sussman did not get back to him until early or mid-August. When he did so, Sussman, having continuallycomplained to Sarris about conditions at the Drive-inand how unhappy he was with it, advised Shapiro ofNewman's position. Shapiro responded as follows:We are not going to make any changes there; it isalmost at the end of the seaaon and we are notgoing to put anybody in that we are going to haveto carry all summer long.' IAt this point, according to Sussman, he regarded thetransfer as "a dead issue" and he informed Newman ofthis fact the following day. In addition, Sussman averredthat, prior to September 6, Sarris had adopted a similarstance. Thus, Sussman acknowledged, from his swornprehearing affidavit, that he first learned that the transferof Newman was under consideration in mid-July, butthat about 2 weeks later Sarris informed him that therehad been a change of mind on the issue, "because it wastoo close to the end of the season."Finally, Sussman confirmed conditions at the Drive-Inhad improved by late August and that, during the periodimmediately prior to the Labor Day weekend or the endof August, he was not aware of any special problem atthe Drive-In which was so unusual as to require the"emergency" transfer of Newman. 2The justification for the transfer afforded by Sarris isdeemed patently false. On the contrary, the September 6reversal in Respondent's position to effect no changes atthe Drive-In was sudden and delivered to a longstandingAi This conversation would correspond to the time frame immediatelyafter completion of work at the Drive-In by the "task force" headed bySussman.12 The unbelievable testimony offered through Sarris included his ex-presion that there was a possibility that the Drive-In would remain openall year. Aside from a lack of corroboration, there are suggestions in therecord which collide with this aspect of Sarris' testimony The Drive-lndid in fact close on November 25. Furthermore. Sussman testified in Junethat Shapiro indicated that he was unhappy with "daily grosses" at theDrive-In. Sussman also testified that both Sarris and Shapiro in Augustindicated that personnel changes would not he made at the Drive-In be-cause it was too close to the end of the seasonand good employee with the ultimatum that he would beterminated if he persisted in his refusal to accept thetransfer. It occurred at a time which, consistent withSussman's testimony, was least opportune economically.The desperation and urgency with which Sarris acted isexplainable on this record solely by the recent discoveryof, and his desire to immediately neutralize, union activi-ty. I find that the September 6 transfer of Newman vio-lated Section 8(a)(3) and (I) of the Act.i :b. Elimination of Albert Cook's shiftCook since May 19, 1977, had regularly relieved theprojectionist at the Pennsauken theater I day per week.He, together with Newman, had signed the union desig-nation which formed the predicate for the Union's elec-tion petition. Following Newman's transfer, and in earlyDecember, Cook's relief assignment at the Pennsaukentheater was ended. This action was taken under condi-tions in which Respondent could readily deduce thatCook was one of the two projectionists in the unit whenthe election petition was filed. 4Cook's removal from Pennsauken occurred at a timewhen Newman's availability was imminent. The Drive-Inclosed on November 25, but Newman continued on atthat location for several weeks, performing end of seasonmaintenance. Upon conclusion thereof, Newman, thoughhaving worked for 7 years at Pennsauken, was not re-stored to that facility, but was made a relief man.'Sarris testified that he alone decided to eliminateCook's shift at Pennsauken. At times material, Cook wasalso engaged as a projectionist at Respondent's theater inPrinceton. New Jersey. Billy Faye was the division man-ager with responsibility for the latter. Sarris claims thathe had learned from Faye that Cook was not happyabout driving to Pennsauken. Accordingly, Sarrisclaimed that he asked Faye if Cook could be used inFaye's own district, and when Faye responded in the af-firmative, he elected to utilize Newman as relief man at" The record also indicates that the discriminator) transfer ofNewman paved the way for a realignment of the projection booth so asto defeat any possibility that the Board would sanction an election pursu-ant to the then pending petition In this connection, it is first noted thatSarris' testimony that Newman's position was filled by David Yates is re-jected. Instead, consistent with the testimony of Albert Cook, and a state-ment appearing in Sarris' prehearing affidavit. I find that, upon departureof Newman. Richard Davis assumed responsibility for operating the con-trol rooms at all three Pennsauken theaters on a regular basis. See G.CExh. 2, p. 9. Furthermore. Respondent's testimony with respect to theDecember 22 discharge of Davis plainly establishes that during theperiod after September 6, Davis also retained his management responsibil-ity with respect to the entire Pennsauken operation. Thus, after the trans-fer, Newman was not replaced by a full-time projectionist Instead hisduties were absorbed by the incumbent manager. who already heldexempt supervisory status. Accordingly, the discrimination with respectto Newman was accompanied by change in jcb content which under es-tablished Board policy nullified the pending election petition since theunit was thereby reduced to one eligible employee, Cook See, e.g.,Grand .4uo. Inc.. d/b/a Super Tire Stores, 236 NLRB 877, 882 (1978) Insum, the vacancy created by the discrimination against Newman was ac-commodated by elimination of a position that had existed since May1977, a step which cannot he explained as anything other than a manipu-lative contrisance calculated to further Respondent's intention to avoidbargaining with the Union14 See G.C Exh 3's It will be recalled that after Sepembhcr Newman had not been re-placed at 'ecnnsaiken hby a full-time operatlr349 DI)ECISIONS OF NATIONAL. IAB()R REATIO()NS O()AR)Pennsaukcn after the Drive-In closed, and to eliminateCook's shift at that location. hThus, elimination of Cook's shift was obstensibly tosuit Cook's own convenience. Although he had per-formed that shift for in excess of 2 years, it does notappear that he had been consulted as to his desires inthat respect. While Cook did resign from that position in1978 because of excess driving expenses, his resignationwas withdrawn after he was afforded a $10-per-shift in-crease. Further, Cook was informed in December thathis work at Pennsauken had been terminated undersomewhat mysterious circumstances. Thus, initially acashier referred to such an understanding one eveningwhen he appeared to work the relief shift. However,when Cook attempted to verify, Theater Manager Davisinformed that he was still the relief man at Pennsauken.A few days later, however, Division Manager Fayemade the following statement to Cook: "I understandyou're not working Pennsauken anymore." Cook toldFaye that he had received no firm information to thateffect and would assume that there had been no change.Faye could give no confirmation, but simply indicated,"Well, that is just what I heard in the meeting that wehad."7 It was not until the following week, when Cookreceived a phone call from Theater Manager Davis, thathe received definitive information that he no longerwould have the relief assignment at Pennsauken.Considering the union animus evident from the dis-criminatory transfer of Newman, together with the factthat Cook had performed his relief duties at Pennsaukensince May 1977 and did not at any time proximate to De-cember 1979 seek change thereof either to a district man-ager or Sarris, the inference is warranted that this action,taken without consulting Cook, was linked inextricablywith an overall pattern of unlawful conduct throughwhich Respondent sought to assure against organiza-tion. Respondent thereby violated Section 8(a)(3) and(1) of the Act.ti aye did nriot tetif) John Schmidt a district manager in anotherarea, who in September was in assignment to the Princeton theater. testi-fied that in the course of a conversation with Cook at that time, Cokmentioned that he disliked the long drive to Pennsauken Schmidt indi-cated that he did niot think that he reported the content of that conversa-tio t anyone Sarris, on the other hand. testified that Schmidt had in-formed him of this cnversation. I did not believe Sarris.l I credit the testimony f Cook. His account of the remarks of FIayedo nrt necessarily suggest that aye was party to a firm decision to ter-minate Cook's relief assignment at Pennsauken.'I he Cieneral Counsel and the Charging Party obsersve that C'ookwas transferred because Respondent wished to avoid having both he andNewman emplhoyed at Pennsauken, as Newman's restoration at Pcnnsau-ken was contelmplated in advance of the Drive-ln's closing. Althoughthere is n) direct evidence to this effect, their view is not wholly unten-ahle. Newman was a good employee, whio had been removed involuntari-ly from a location Ito which he had been assigned for the better part of 7years Furthermore, Nesman's jiob in the priojection booth was nrot filledby a replacement. but his duties in that regard were simply added to theresponsihilities f TIheater Manager Davis. In the circumstances, it is notlarfetchedl tl asiuMnr that Respolndertn wuld seek to pacify Newman byrctulrlnlig hin Io Pennsauker- that is if it could do so without resur-recting the vulnerability of its projectionists t organizatit by theU nionc. he restoration of Newman to PennsaukenAfter the completion of shutdown operations at theDrive-In, Newman served as a relief man for severalweeks. On December 23, Respondent discharged Rich-ard Davis, the manager of the Pennsauken complex.When designated to fill the vacancy, Newman was af-forded complete responsibility for all theater operations,including the right to hire and fire and discipline. Thecomplaint alleges the restoration of Newman under thoseconditions violated Section 8(a)(3) and (1) of the Act.In this connection, it was my opinion that Sarristhroughout his testimony deliberately sought to blurr thestaffing of its theater so as to create the impression thatRespondent does not employ individuals engaged exclu-sively in projectionist functions, He claimed that there isno such classification but that all local supervision andoperators in the projection booth as well were all calledmanager/operators. I have heretofore discredited his tes-timony that prior to the transfer of Newman to theDrive-In, Newman's functions were limited to the pro-jection booth by virtue of a personal arrangement withthe theater manager. In assessing Sarris' testimony in thisregard one can take notice of the fact that the pattern ofrepresentation by the Union in the theater industry re-flects a historical interest in separate representation ofprojectionists.In any event, Respondent's theaters vary in size andmanagement staffing thereof would not necessarily be asconstant. However, it is the sense of the believable testi-mony, that in larger multiscreen operations two man-ager/operators would be involved, with one to two assis-tants. The Pennsauken operation, in two separate build-ings, at least physically, is one of Respondent's largercomplexes. By virtue of a practice unaltered from May30, 1977, to the inception of the instant organizationeffort, the Pennsauken theater was operated by two op-erator/managers who lacked overlapping authority. One,Newman, was assigned to the projection booth and wasessentially restricted to screening activity. The other,first, an individual named John Daggett, and then hissuccessor, Richard Davis, was responsible for remainingtheater operations, including the hiring, firing, and disci-pline of employees.Upon transfer of Newman on September 26, that prac-tice was abandoned, and instead of employing two man-ager/operators with separate responsibility, Davis wasentrusted with overall authority for all theater oper-ations, including operations of projection equipment. Nocredible explanation exists for this concentration of re-sponsibility in a single manager, a change in the estab-lished job lines effected only after the Union's interest inthe projectionist had become manifest. Considering thecredible evidence on this record establishing Respond-ent's propensity to frustrate any possibility of organiza-tion of projectionist at the Pennsauken theater, I findthat the restoration of Newman as a supervisor was anextension of the overall unlawful scheme. Accordingly, Ifind that Respondent violated Section 8(a)(3) and (1) inthis respect.35() SAMRIC C()RP)RA'I I()N1 t R :nMA. Conlenotionulal Re rmedial ProsaionosHaving found that the Respondent has engaged in cer-tain unfair labor practices, it shall be recommended thatit he ordered to cease and desist therefrom and to takecertain affirmative action necessary to effectuate the pur-poses and policies of the Act.It having been fouind that Respondent violated the Actby discriminatorily transferring Newman and by thereaf-ter restoring him to the Pennsauken theater complex. hutin a nonbargaining unit position, and that Respondent, inthe interim, discriminatorily relieved Cook of his respoli-sibility as a relief man in the performance of work withinthe collective-bargaining unit, Respondent shall be or-dered to restore their former positlions at the Pennsaukencomplex and to offer them immediate reinstatemen tothe positions they held as of September 6. !979.B. 'he Bargaining OrderThe complaint in this proceeding alleges that theunfair labor practices, which have in fact been substanti-ated herein, "are so serious and substantial in characterand effect as to warrant the entry of a remedial order re-quiring Respondent as of September 6, 1979, to recog-nize and bargain with the Union as the exclusive collec-tive-bargaining representative of its employees in theunit." The Board's authority to award such relief hasbeen confirmed in N.L.R.B. v. Gissel Packing Co., In(.,395 U.S. 575 (1969), with respect to flagrant and perva-sive unfair labor practices. In addition such authorityexists with respect to a lesser pattern of misconductwhere "the extensiveness of an employer's unfair laborpractices in terms of their past effect on election condi-tions and the likelihood of their recurrence in the future...[indicates] ...that the possibility of erasing the ef-fects of past practices and of ensuring a fair election (ora fair rerun) by the use of traditional remedies, thoughpresent, is slight.""' Such a finding is warranted on thisrecord. The credible evidence portrays an overall patternof misconduct designed to isolate employees from and tototally frustrate, any organization activity. Indeed. Re-spondent's irreverence for its obligations under the Na-tional Labor Relations Act is evident not only upon thisrecord, but through a recently compiled history of unfairlabor practices at other locations. Thus, between Marchand September 1978, Respondent's unlawful rejection ofthe principles of collective bargaining is chronicled inBoard decisions in which Respondent, in three distinctcollective bargaining units, refused to execute agreementsreached in negotiations. See Sameric Corporation, 240NLRB 970 (1979); 241 NLRB 733 (1979); 242 NLRB1214 (1979). In addition, in 1979, the Respondent entereda formal settlement agreement with the General Counseland a sister local of the Charging Party, concerning itsalleged interference with the processes of the NationalLabor Relations Board. See Sameric Corporation, Case4-CA-9828. That Respondent's present management hasnot abated its past proclivity to engage in repeat viola-tions of the Act is evident by events giving rise to this" 395 S ai p hl4proceeding. Thus, (In September 6. 1979. with knowl-edge of union activity, Respondent unla\,fully trans-ferred Newman, an act which, if unchallenged, itselfwould defeat the Union's opportunity for organizationSee Grand Auto, Inc.. d/h/a Super ire Stor'.s. 236 NLRH877. 882 (1978). This transfer as contested by unfairlabor practice charges filed on September 10. 1979. and acomplaint issued by the Regional Director for Region 4on October 24. 1979. The pendency of that proceedingdid not deter Rspondentl's unlaful manipulative design.which swas augmented bh further discrimination \with re-spect to Cook in earls December 179, and wilh respectto Newman on Dccember 23, 1979. In these circum-stances, the likelihood that Respondent will abide by thelas. in the future cannot be said to approach the relm ofcertainty. Apart from the foregoing questions exist as towlhether Board conventional remedies are effective toadequately restore the utatus quo anel in which a free andfair election call be conducted By virtue of Respond-ent's unlawful course of conduct, the status of Cook andNewman as members of the bargaining unit"' has beenaltered materially. Whether they will accept their formerpositions pursuant to the reinstatement order recoin-mended herein is imponderable upon which redress ofpreexisting conditions is dependent. 2 In any event, theBoard has in somewhat analogous, but far less compel-ling, circumstances concluded that a bargaining orderwas justified. See Occidental Paper Corp., 227 NLRB 719.722 (1977).Accordingly, it shall be recommended that Respond-ent recognize and bargain in good faith with the Unionas exclusive representative of the employees in the ap-propriate unit, and, to facilitate that order. restore notonly the discriminatees heretofore named, but to reinstatethe projectionist positions as they existed on September6. 1979., consistent with findings made herein.CON( I SIONS 01I l.xUi. The Respondent is an employer engaged in com-merce within the meaning of Section 2(2), (6), and (7) ofthe Act.2. The Union is a labor organization within the mean-ing of Section 2(5) of the Act.3. Respondent violated Section 8(a)(3) and (1) of theAct by, on September 6, 1979, transferring Clement E.Newman from his position in the appropriate unit de-fined below, by on or about December 2, 1979, removingAlbert Cook from said unit and by, on December 23.1979, promoting Newman to a supervisory position, allto prevent organization of employees by the Union.4. All projection employees employed at the Pennsau-ken, New Jersey, facility, excluding guards and supervi-sors as defined in the Act constitute a unit appropriatefor the purposes of collective bargaining within themeaning of Section 9(b) of the Act.k TFhe appropriatcnrt' of the ll nri imltcd ti tic prolctLnrt, cmplo.cd atl cllla:luktr l "i adlmiitd in e l Rcspliondent ' arl.r cr Sce (; Ct-xh l(m)2' Indeed, the I raitrnil aco.ordcd Ct-ik, ight clI h h Ikcri l to agrinlt o hnefit, miic , from all iIdlitlion, oil thl record. R. pOTlricliti'iil t ir I tha rgilrd lligh t "e¢l havc scrcd (ook" itcrst,3i DECISIONS OF NATIONAL I.ABOR RELATIONS BO()ARI)5. The Union, since August 23, 1979, is, and has beenat all times material herein, the designated representativeof a majority of the employees in the unit describedabove and is the exclusive bargaining representative ofsaid employees within the meaning of Section 9(a) of theAct.Upon the foregoing findings of fact and conclusions oflaw, and the entire record in this proceeding, and pursu-ant to Section 10(c) of the Act, it is hereby recommend-ed:ORDER22The Respondent, Sameric Corporation, Philadelphia.Pennsylvania. its officers, agents, successors, and assigns,shall:1. Cease and desist from:(a) Discouraging membership in a labor organizationby transferring employees, eliminating their work assign-ments, or conferring them with statutorily exempt au-thority, or by in any other manner discriminating withrespect to their tenure or terms and conditions of thework.(b) In any like or related manner interfering with, re-straining, or coercing employees in the exercise of therights guaranteed by Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the purposes and policiesof the Act:(a) Offer immediate reinstatement to Clement Newmanand Albert Cook to their former positions at the Penn-" In the event no exceptions are filed as provided by Sec 102 46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all (objcctions theretoshall be deemed waived for all purposessauken theater complex, without loss of seniority orother rights and privileges, and restore at that locationthe projectionist positions occupied by Newman andCook as of September , 1979.(b) Upon request, bargain with International Allianceof Theatrical Stage Employees and Motion Picture Op-erators of the United States and Canada, Local 418, asthe exclusive representative of all employees in the ap-propriate unit, with respect to rates of pay, wages, hours,and other terms and conditions of employment, and, if anunderstanding is reached, embody such understanding ina signed agreement. The appropriate bargaining unit is:All projection employees employed at the Pennsau-ken, New Jersey, facility excluding guards and su-pervisors as defined in the Act.(c) Post at its theater complex in Pennsauken, NewJersey, copies of the attached notice marked "Appen-dix."23Copies of said notice, on forms provided by theRegional Director for Region 4, after being duly signedby Respondent's authorized representative, shall beposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive days thereaf-ter, in conspicuous places, including all places where no-tices to employees are customarily posted. Reasonablesteps shall be taken by Respondent to insure that said no-tices are not altered, defaced, or covered by any othermaterial.(d) Notify the Regional Director for Region 4, in writ-ing, within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.2 In the event that this Order is enforced by a Judgment of theUnited States Court of Appeals, the wwords n the nlice reading "Postedby ()rder of he National Labor Relatlils Hoard" shall read Posted Pur-suant to a Judgment of the United S;ltes Court of Appeals cnfoircing anOrder of the National Labor Relations Board"352